Citation Nr: 1544987	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-42 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected right knee strain (right knee disability).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected headaches.

3.  Entitlement to a rating in excess of 10 percent for service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to September 1990 and from January 2003 to January 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2009 and August 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2012, the Veteran appeared and provided testimony at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is associated with the claims file.

These issues were previously before the Board in April 2013 and were remanded for further development.  Specifically, the Board reopened entitlement to service connection for a back disorder, and requested additional VA treatment records be obtained and relevant VA examinations be provided.  The Board finds the requested actions were substantially completed, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The prior April 2013 Board decision also remanded the issue of entitlement to service connection for sinusitis.  However, in a subsequent February 2014 rating decision the AOJ granted entitlement to service connection for sinusitis.  Because this constituted a full grant of all benefits sought on appeal, entitlement to service connection for sinusitis is no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diagnosed hypertension did not begin during, or for several years after, her active duty service.

2.  The Veteran's diagnosed hypertension was not caused or aggravated by her service-connected headache disability.

3.  The Veteran consistently demonstrated flexion in her right knee well in excess of 30 degrees and extension well in excess of 15 degrees throughout the period on appeal.

4.  The Veteran did not experience instability of her right knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.104 (2015).

2.  The criteria for a rating in excess of 10 percent for service-connected right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5256-5263 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a threshold matter, the Board notes the Veteran's service treatment records from her second period of active service, from January 2003 to January 2005, are not available.  The Board is aware that when service treatment records are unavailable through no fault of the Veteran it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule, and such consideration has been applied in this case.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).   

Service Connection for Hypertension

The Veteran is seeking service connection for hypertension, including as secondary to her service-connected headache disability.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, including hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Alternatively, if the chronic disease was shown in service, with manifestations sufficient to identify the disease and sufficient observation to establish chronicity, then subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Finally, secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition

Under VA regulations, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 DC 7101, Note 1.

The Veteran's service treatment records from her first period of active duty service have been carefully reviewed and considered.  Her blood pressure readings during this period do reflect her diastolic pressure was occasionally above 90.  For example, in April 1987 her blood pressure was 120/96, and in November 1988 her blood pressure was 122/90.  However, the records do not reflect her diastolic pressure was predominantly 90 or more during this period, as contemplated by VA regulations.  Instead, numerous ratings before, between, and after these high readings reflected lower diagnostic pressure, even as low as 102/64 in May 1986.  Furthermore, later in November 1988 her blood pressure was read as 118/88 and 100/82.  Finally, the evidence does not reflect she was diagnosed with hypertension at any point during this period.  Therefore, although the Veteran demonstrated occasional blood pressure readings with diastolic pressure above 90, the evidence does not reflect she developed a hypertensive disorder during her first period of active duty service.

The medical evidence also does not establish the Veteran developed hypertension between her two periods of active duty service.  For example, during her December 1990 VA examination and February 1992 private examination, her blood pressure was noted to be 124/82 and 110/70, respectively.  Blood pressure readings in additional medical records do not reflect her diastolic pressure was predominately 90 or more, and do not establish she was otherwise diagnosed with hypertension.

During her June 2012 Board hearing, the Veteran testified that during her second period of active service she was noted to have elevated blood pressure and placed on a seven day watch.  Unfortunately, the service treatment records from her second period of active duty service are not available.  However, a private medical record from December 2003 indicates the Veteran's blood pressure was 144/96, and her private physician noted this was slightly elevated and suggested follow-up.  In November 2004, still during her second period of active duty service, her blood pressure was again noted to be elevated as 140/90.  Therefore, the evidence reflects the Veteran's elevated blood pressure levels were monitored during her second period of active duty service.

However, the evidence does not reflect the Veteran was diagnosed with hypertension during her second period of active duty service.  Instead, during her June 2012 hearing the Veteran herself testified that following her in-service monitoring, her blood pressure was found to be normal and hypertension was not diagnosed.  (Hearing transcript pg. 17).  Therefore, by the Veteran's own testimony, she was not diagnosed with hypertension during her second period of active duty service.

The evidence also does not establish the Veteran developed hypertension within one year of her January 2005 separation from active duty service.  Instead, in a February 2005 VA treatment record, one month after her separation, the Veteran denied any history of hypertension.  Throughout the summer of 2005 her diastolic blood pressure readings were below 90, including 147/78 and 123/87, and during her September 2005 VA examination her blood pressure was 122/79.  Therefore, medical records from the year after her separation from active duty service do not reflect her diastolic pressure was primarily 90 or more, or establish she was otherwise diagnosed with hypertension.  Therefore, presumptive service connection under 38 C.F.R. § 3.307 does not apply.

Instead, the earliest medical records reflecting a diagnosis and prescribed medication for hypertension are from approximately August 2008.  From this period on, the Veteran received consistent treatment for her diagnosed hypertension.  Therefore, the presence of a current disability is established.  However, the relevant treatment records do not contain any medical opinion relating the Veteran's diagnosed hypertension to her active duty service.

The Veteran has also asserted that her diagnosed hypertension is related to her service-connected headache disability.  Although she is competent to report what comes to her through her senses, Layno v. Brown, 6 Vet. App. 465 (1994), she lacks the medical training and expertise to provide a complex medical opinion relating her diagnosed hypertension to her service-connected headaches.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In December 2013, the Veteran was provided with a VA examination.  The examiner reviewed the claims file, as well as personally interviewed and examined the Veteran.  The Board notes the examiner incorrectly stated the Veteran was first diagnosed with hypertension in November 2011, while medical records reflect she was diagnosed as early as the summer of 2008, as discussed above.  However, the Board finds this incorrect factual basis did not serve as the primary basis for the examiner's opinion.

Instead, the examiner correctly noted the Veteran was not diagnosed with hypertension during either period of active duty service, or for several years after service.  Furthermore, the examiner indicated she was diagnosed with essential hypertension, indicating her disease was primary and due to intrinsic causes, rather than any other disease.  The examiner also noted the Veteran had a strong family history of hypertension in both parents.  Finally, the examiner commented that active service would not generally cause or aggravate hypertension, because the exercise involved in active duty service would have a beneficial effect on systemic blood pressure and would instead help prevent or treat hypertension.  Based on all these considerations, the examiner opined the Veteran's currently diagnosed hypertension less likely than not began during, or was otherwise caused by, her active duty service.  Therefore, even discounting the examiner's misstatement that the Veteran's hypertension was not diagnosed until 2011, this report provides a clear opinion supported by a complete rationale.  Accordingly, the Board finds this examiner's report is complete and adequate and provides probative evidence against the Veteran's appeal.

The Board notes the Veteran has alternatively suggested that her currently diagnosed hypertension is related to her service-connected headache disability.  Although the VA examiner did not explicitly address this theory of entitlement, he clearly opined the Veteran's diagnosed hypertension was essential and primary, and therefore not secondary to any disease.  Therefore, by extension the examiner's opinion provides evidence against the Veteran's assertion that her diagnosed hypertension is related to her service-connected headache disease.

Based on all the foregoing, the evidence does not establish the Veteran's currently diagnosed disorder began during, or was otherwise caused by, her active duty service or her service-connected headache disability.  Although the Veteran's elevated blood pressure was monitored during her second period of active duty service, she was not diagnosed with hypertension during service.  The medical evidence also does not establish she was diagnosed with hypertension within one year of her separation, so presumptive service connection is not established.  Finally, the VA examiner opined the Veteran's diagnosed hypertension was not related to her active duty service or any other disease, and the claims file does not include any medical opinion to the contrary.  Therefore, the elements of service connection have not been met, and the Veteran's appeal is denied.




Increased Rating for Right Knee

The Veteran is also seeking an increased rating for her service-connected right knee disability.  During her June 2012 hearing, the Veteran reported that her knee was painful, frequently gave, especially with extended use, and locked "once in a while."

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's right-knee disability has been assigned a 10 percent rating throughout the period on appeal under DC 5260, for limitation of motion.  Under VA regulations, normal range of motion in the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under the diagnostic codes related to knees, a 10 percent rating is warranted for:

* Slight recurrent subluxation or lateral instability (DC 5257)
* Removal of symptomatic semilunar cartilage (DC 5259)
* Flexion limited to 45 degrees (DC 5260)
* Extension limited to 10 degrees (DC 5261) or
* Genu recurvatum (DC 5263)

A higher 20 percent rating is warranted for:

* Moderate recurrent subluxation or lateral instability (DC 5257)
* Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion (DC 5258)
* Flexion limited to 30 degrees (DC 5260) or
* Extension limited to 15 degrees (DC 5261)  38 C.F.R. § 4.71a.

Additionally, separate ratings may be assigned for impairment of range of motion and instability of the knee without violating pyramiding of ratings.  See VAOPGCPREC 23-97.

In this case, the evidence reflects the Veteran has consistently demonstrated range of motion well in excess of flexion limited to 30 degrees and extension limited to 15 degrees throughout the period on appeal.  For example, during her June 2010 VA examination, the Veteran demonstrated normal range of motion in her right knee, with flexion to 140 degrees and extension to 0 degrees.  The following month, it was noted flexion in her right knee was limited to 90 degrees and extension was limited by 5 degrees, with no additional limitation of repetitive use.  Although this testing reflects some limitation of motion, the Veteran was still able to flex her knee well in excess of 30 degrees and extend well in excess of 15 degrees, even after repetitive use.

Following these evaluations, the Veteran continued to seek regular medical treatment for pain in her knee.  A May 2012 treatment record from a VA orthopedic surgeon indicates, "examination of the knee shows he can both flex under 30°."  The Board has considered this statement suggests the Veteran's flexion in her right knee is limited to 30 degrees, the criteria for a higher 20 percent rating.  However, this note is somewhat confusingly stated and refers to a male patient, calling into question the accuracy of the reported range of motion.  Moreover, as will be discussed below, the Board finds that in review of the record as a whole, this May 2012 treatment note is an outlier, and does not represent the Veteran's right knee disability increased in severity.

First, during her June 2012 hearing, the Veteran reported her right knee disability had gotten worse over time (see hearing transcript pg 37), but did not describe her knee fluctuated in severity.  That is, she did not report a specific increase in severity in May 2012, or otherwise describe good days and bad days.  Instead, she suggested her knee had steadily increased in severity.

In December 2013, the Veteran was provided with an additional VA examination.  During this examination, she demonstrated flexion to 85 degrees with pain beginning at 80 degrees, and no limitation of extension.  No additional loss of motion was demonstrated after repetitive use.  The Veteran reported experiencing flare-ups after certain movements, including chores, lifting heavy objects, pulling weeds, or climbing stairs.  She estimated that during these flare-ups she experienced an additional 20 degree decrease in range of motion.  Therefore, considering the Veteran's impairment from pain, she demonstrated flexion to 80 degrees and to 60 degrees during a flare-up.  Therefore, even during a flare-up she demonstrated flexion well in excess of 30 degrees, the criteria for a higher rating.

Accordingly, the evidence reflects the Veteran demonstrated flexion well in excess of 30 degrees in her knee prior to and after May 2012.  Additionally, the medical records do not reflect, and the Veteran has not described, that she experienced any temporary increase in limitation of motion in her right knee in May 2012.  Therefore, because the May 2012 record is ambiguously stated and out of line with the level of impairment demonstrated by medical and lay evidence both before and after that date, the Board finds the May 2012 medical record is an outlier and of insufficient probative value to merit a staged increased rating.  

Accordingly, the probative medical evidence does not establish the Veteran demonstrated flexion limited to 30 degrees or extension limited to 15 degrees at any point during the period on appeal.  Therefore, a rating in excess of 10 percent based on limitation of motion is denied.

As discussed above, VA regulations provide that a separate rating may be assigned for instability of the same knee.  In this case, the Veteran has reported experiencing instability of her right knee throughout the period on appeal.  For example, during her June 2012 hearing she reported her knee gave out causing her to fall.  She has also described using a knee brace and cane throughout the period on appeal due to instability in her knee.  See e.g. June 2010 VA examination and December 2012 VA treatment record.  However, despite her lay assertions, the objective medical evidence does not establish the Veteran experienced instability or laxity in her right knee at any point during the period on appeal.

During her June 2010 VA examination all instability testing, including varus/valgus, anterior cruciate, and McMurray's testings, were normal, suggesting no instability.  An x-ray from that same month showed her right knee was normal.  Additionally, an MRI from January 2012 showed no evidence of meniscal or ligamentous disruption.  Finally, during her most recent VA examination in December 2013, all stability testing, including Lachman, posterior drawer, and valgus/varus pressure, were again normal.  Furthermore, an x-ray showed no evidence of patella subluxation, and the examiner specifically opined the Veteran did not experience recurrent patella subluxation or dislocation.  Therefore, the objective medical evidence, including instability testing, x-rays, and MRIs, do not reflect she experienced instability or laxity in her right knee at any point during the period on appeal.  Accordingly, no separate or higher rating based on instability is warranted for the Veteran's right knee.

Based on all the foregoing, the probative evidence does not establish the Veteran's service-connected right knee disability met the criteria for a rating in excess of 10 percent at any point during the period on appeal.  Accordingly, the Veteran's appeal is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case the medical evidence fails to show anything unique or unusual about the Veteran's right knee disability that would render the schedular criteria inadequate.  The Veteran's main complaints were of pain, limitation of motion, and swelling.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed above.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, in this case, the evidence reflects the Veteran is still employed on a full time basis as an official support specialist for US Customs (Hearing Transcript pg 35).  Because there is no suggestion of unemployability, Rice is not applicable.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in May 2010, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records from the Veteran's first period of active duty service have been obtained, however the service treatment records from her second period of active duty service are not available.  Similarly, available post-service VA and private treatment records have been obtained, however the Veteran's records from a VA medical facility in El Paso from January 1990 to December 1995 are not available.  In a December 2013 letter, the Veteran was informed of the unavailability of both of these types of records and invited to submit any records in her possession.  Therefore, no further actions are available or required of the VA in obtaining these records.

The Veteran was also provided with a hearing before the undersigned VLJ in June 2012 via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  All such identified records were sought on remand, and all available records have been obtained and associated with the claims file.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims discussed above.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disabilities.  Furthermore, neither the Veteran nor her representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a rating in excess of 10 percent for service-connected right knee disability is denied.


REMAND

The Veteran is also seeking service connection for a back disorder, including as due to her service-connected right knee disability.  In December 2013, the Veteran was provided with a VA examination and the examiner opined the Veteran's right knee disability did not cause her back disorder.  However, the examiner did not address whether the Veteran's current back disorder was aggravated (permanently increased in severity) by her service-connected right knee disability.  Accordingly, remand is required for a supplemental VA examiner's opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2013 examiner, if available.  If the previous examiner is not available, schedule the Veteran for an examination to evaluate the etiology of her current back disorder.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.  
Consistent with the factual and medical history, the examiner shoulder answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's current back disorder was aggravated (permanently increased in severity) by her service-connected right knee disability?

2.  Then, readjudicate the appeal based on the complete claims file.  If the appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case.
	
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


